                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


HEATHER M. SIZEMORE                                                                     PLAINTIFF

vs.                                    Civil No. 2:18-cv-02165

NANCY A. BERRYHILL                                                                    DEFENDANT
Acting Commissioner, Social Security Administration

                                           JUDGMENT

       Comes now the Court on this the 3rd day of January 2019, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and GRANTS the

Defendants’s Unopposed Motion to Remand. ECF No. 14. The decision of the Commissioner of

Social Security is reversed, and this matter is remanded to the Commissioner pursuant to sentence

four, 42 U.S.C. § 405(g).

       If Plaintiff wishes to request an award of attorney's fees and costs under the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after the

judgment becomes "not appealable," i.e., thirty (30) days after the sixty (60) day time for appeal has

ended. See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.Ct. 2625 (1993); 28 U.S.C. §§

2412(d)(1)(B),(d)(2)(G).

       IT IS SO ORDERED AND ADJUDGED.




                                                              /s/ Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              U. S. MAGISTRATE JUDGE
